Exhibit 10.3
FIRST AMENDMENT TO THIRD AMENDED
AND RESTATED CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated December 22, 2009, is entered into by and among SAIA, INC.,
a Delaware corporation (the “Borrower”), the undersigned Banks, and BANK OF
OKLAHOMA, NATIONAL ASSOCIATION, as Administrative Agent.
RECITALS:
     A. The Borrower, the Banks, Bank of Oklahoma, National Association, as Lead
Arranger and as Administrative Agent and Collateral Agent, Bank of America,
N.A., as successor by merger to LaSalle Bank National Association, as
Syndication Agent, and U.S. Bank National Association, as Documentation Agent,
are parties to that certain Third Amended and Restated Credit Agreement dated
June 26, 2009 (the “Credit Agreement”). Capitalized terms used in this Amendment
that are not otherwise defined herein have the respective meanings assigned to
them in the Credit Agreement.
     B. The Borrower has requested that certain provisions of the Credit
Agreement be amended upon consummation of a Successful Stock Offering (as
defined in Paragraph 2.G below).
     C. The undersigned Banks have agreed to such request, subject to the terms
and conditions set forth in this Amendment.
     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby amend the Credit Agreement, effective as
of consummation of a Successful Stock Offering, as follows:
1. REVOLVING CREDIT COMMITMENT. The Revolving Credit Commitment shall be
permanently reduced from $160,000,000 to $120,000,000. Accordingly, (i) the
reference to “$160,000,000” appearing in the definition of “Revolving Credit
Commitment” in Section 1.1.113 of the Credit Agreement is hereby replaced with a
reference to “$120,000,000,” and (ii) in order to proportionately reduce each
Bank’s Commitment to correspond with the reduction in the Revolving Credit
Commitment, each Bank’s Commitment is hereby reduced to the amount set forth on
Schedule I attached hereto.
2. AMENDMENTS TO DEFINITIONS APPEARING IN SECTION 1.1 OF THE CREDIT AGREEMENT.
The following changes are made to the definitions appearing in Section 1 of the
Credit Agreement (and such defined terms shall also have the same meanings when
used in this Amendment):
     A. The definition of “Adjusted Covenant Period” appearing at Section 1.1.6
of the Credit Agreement shall be amended and restated in its entirety to read as
follows:

 



--------------------------------------------------------------------------------



 



     1.1.6. “Adjusted Covenant Period” means the period commencing on the
Effective Date and ending on March 31, 2011 (or such later date as the Borrower
and the Majority Banks may mutually establish).
     B. The definition of “EBITDAR” appearing at Section 1.1.42 of the Credit
Agreement shall be amended and restated in its entirety to read as follows:
     1.1.42 “EBITDAR” means, for any period, the sum of Net Income plus, to the
extent deducted in the determination of Net Income, (i) all provisions for
federal, state and other income tax of the Borrower and its Subsidiaries,
(ii) Interest Expense, (iii) provisions for depreciation and amortization, and
(iv) Rental Expense, excluding (a) any gains or losses resulting from the sale,
conversion or other disposition of capital assets (i.e., assets other than
current assets), (b) any gains resulting from the write-up of assets, (c) any
earnings of any Person acquired by the Borrower or any Subsidiary through
purchase, merger or consolidation or otherwise for any period prior to the date
of Acquisition, (d) any deferred credit representing the excess of equity in any
such Subsidiary at the date of Acquisition over the cost of the investment in
such Subsidiary, (e) any gains or losses from the acquisition of securities or
the retirement or extinguishment of Indebtedness, (f) any gains on collections
from the proceeds of insurance policies or settlements, (g) any restoration to
income of any Contingency Reserve, except to the extent that provision for such
reserve was made out of income accrued during such period, (h) any income, gain
or loss during such period from any discontinued operations or the disposition
thereof, from any extraordinary items or from any prior period adjustments, and
(i) any interest of the Borrower or any Subsidiary in the undistributed earnings
(but not losses) of any Person which is not a Subsidiary of the Borrower, which
in the aggregate will be deducted only to the extent they are positive, adjusted
for minority interests in Subsidiaries. Furthermore, for all periods ending on
or before March 31, 2011, EBITDAR shall also include (and shall be increased by
the amount of) the net proceeds of a Successful Stock Offering.
     C. The definition of “Excess Cash on Hand” appearing at Section 1.1.49 of
the Credit Agreement shall be amended and restated in its entirety to read as
follows:
     1.1.49 “Excess Cash on Hand” means, as of any date, the amount (but only if
a positive number) by which total cash and cash equivalents (except for cash and
cash equivalents encumbered by Liens or restrictions in favor of Persons other
than the Collateral Agent) of the Borrower and its Subsidiaries on hand on such
date exceeds the sum of the following:

  (i)   $5,000,000; plus     (ii)   the total principal amount of all Loans
outstanding hereunder on such date; plus

2



--------------------------------------------------------------------------------



 



  (iii)   for purposes of any financial ratios used in this Agreement for which
“Excess Cash on Hand” is a component in the calculation thereof during the
Adjusted Covenant Period (but not for purposes of calculating the Available
Borrowing Base during the Adjusted Covenant Period), the total amount received
by the Borrower in cash as net proceeds from a Successful Stock Offering.

     D. The definition of “Maintenance Capital Expenditures” appearing at
Section 1.1.72 of the Credit Agreement shall be deleted in its entirety and in
its place, Section 1.1.72 shall now read “[INTENTIONALLY OMITTED].”
     E. The definition of “Net Cash Flow” appearing at Section 1.1.79 of the
Credit Agreement shall be amended and restated in its entirety to read as
follows:
     1.1.79 “Net Cash Flow” means Adjusted EBITDAR less the sum of Rental
Expense, cash taxes, Unfinanced Capital Expenditures, distributions (to the
extent payment of such distributions was consented to by the Majority Banks),
and treasury stock purchases (to the extent permitted by Section 7.13(b)).
     F. The definition of “Total Debt Service” appearing at Section 1.1.133 of
the Credit Agreement shall be amended and restated in its entirety to read as
follows:
     1.1.133. “Total Debt Service” means for any period means the sum of (i)
Interest Expense, (ii) scheduled principal payments on long-term debt (whether
or not scheduled principal payments are prepaid), and (iii) Capital Lease
payments.
     G. A new definition of “Successful Stock Offering” shall be added to the
Credit Agreement at Section 1.1.141 reading as follows:
     “Successful Stock Offering” means the closing and settlement of funds on or
before February 16, 2010, of an offering of common stock of the Borrower
resulting in cash proceeds to the Borrower (net of placement agent fees) in
excess of $25,000,000. All references to the net proceeds of a Successful Stock
Offering shall mean the total issuance proceeds, net of placement agent fees
only.
     H. A new definition of “Unfinanced Capital Expenditures” shall be added to
the Credit Agreement at Section 1.1.142 reading as follows:
     “Unfinanced Capital Expenditures” means Capital Expenditures by the
Borrower and its Subsidiaries during a particular period of determination
financed with funds other than funds financed through Revolving Credit Loans or
with the proceeds of a Successful Stock Offering.

3



--------------------------------------------------------------------------------



 



3. FINANCIAL COVENANT AMENDMENTS.
     A. Section 6.1 of the Credit Agreement shall be amended and restated in its
entirety to read as follows:
     6.1 Fixed Charge Coverage Ratio. The Borrower will not permit the Fixed
Charge Coverage Ratio, determined as of the last day of each fiscal quarter
beginning with the fiscal quarter ending December 31, 2009, for the four fiscal
quarters then ended, to be less than the minimum required Fixed Charge Coverage
Ratio set forth below.

          Minimum Required Fixed Charge Period   Coverage Ratio December 31,
2009, March 31,
2010, June 30, 2010, September 30,
2010, December 31, 2010 and
March 31, 2011   1.00 to 1.00 June 30, 2011 and thereafter   1.10 to 1.00

     B. Section 6.2 of the Credit Agreement shall be amended and restated in its
entirety to read as follows:
     6.2 Leverage Ratio. The Borrower will not permit the Leverage Ratio,
determined as of the last day of each fiscal quarter beginning with the fiscal
quarter ending December 31, 2009, to be greater than the maximum permitted
Leverage Ratio set forth below.

          Maximum Permitted Leverage Calculation Date   Ratio December 31, 2009,
March 31,
2010, June 30, 2010, September 30,
2010, December 31, 2010 and
March 31, 2011   4.25 to 1.00 June 30, 2011 and thereafter   3.25 to 1.00

     C. Section 6.3 of the Credit Agreement shall be amended and restated in its
entirety to read as follows:
     6.3 Adjusted Leverage Ratio. The Borrower will not permit the Adjusted
Leverage Ratio, determined as of the last day of each fiscal quarter beginning
with the fiscal quarter ending December 31, 2009, to be greater than the maximum
permitted Adjusted Leverage Ratio set forth below.

          Maximum Permitted Adjusted Calculation Date   Leverage Ratio
December 31, 2009, March 31, 2010
and June 30, 2010   4.75 to 1.00

4



--------------------------------------------------------------------------------



 



          Maximum Permitted Adjusted Calculation Date   Leverage Ratio
September 30, 2010, December 31,
2010 and March 31, 2011   5.00 to 1.00 June 30, 2011 and thereafter   3.75 to
1.00

     D. A new Section 6.6 shall be added to the Credit Agreement reading as
follows:
     6.6 Rental Expense. The Borrower shall not allow aggregate Rental Expense,
determined as of the last day of each fiscal quarter for the twelve months then
ending, beginning with the fiscal quarter ending December 31, 2009, and
continuing through March 31, 2011, to exceed $19,000,000.
4. OTHER AMENDMENTS TO CREDIT AGREEMENT.
     A. Section 5.2.3 of the Credit Agreement shall be amended and restated in
its entirety to read as follows:
     5.2.3 The Borrower will permit the Administrative Agent, through its
authorized agents and representatives (who need not be employees of the
Administrative Agent), to conduct periodic field audits of the Borrower and its
Subsidiaries and to review its operations, books and records, credit policies,
charge-off policies, collection procedures, methodology for eligibility
calculations, and other matters relating to the value and maintenance of the
Eligible Accounts and the Borrower’s financial reporting. Field audits will be
conducted semi-annually. Additional field audits may be conducted at any time in
the Administrative Agent’s reasonable exercise of its sole discretion. The
Borrower will pay all reasonable costs and expenses actually incurred by the
Administrative Agent in connection with each field audit; provided, however,
that prior to the occurrence of any Default or Matured Default, the Borrower
shall not be required to pay the costs of more than two field audits per year.
     B. Section 5.2.4 of the Credit Agreement shall be amended and restated in
its entirety to read as follows:
     5.2.4 The Borrower will permit the Administrative Agent to order and obtain
desktop appraisals of the Borrower’s Rolling Stock (meaning appraisals of
limited scope whereby the appraiser estimates the value of the Rolling Stock
from his or her desk based on a current listing supplied to him or her, but
without conducting a physical inspection of the Rolling Stock). Each desk-top
appraisal shall be conducted by a qualified appraiser selected by the
Administrative Agent and shall set forth the appraiser’s estimate of the Net
Orderly Liquidation Value of the Borrower’s Rolling Stock. Desktop appraisals
will be obtained semi-annually. Additional desktop appraisals may be conducted
at any time in the Administrative Agent’s reasonable exercise of its sole
discretion. The Borrower will pay all reasonable costs and expenses actually
incurred by the Administrative Agent in connection with each desktop appraisal;
provided, however, that prior to the

5



--------------------------------------------------------------------------------



 



occurrence of any Default or Matured Default, the Borrower shall not be required
to pay the costs of more than two desktop appraisals per year.
5. AMENDMENT FEE. On the date of consummation of a Successful Stock Offering,
the Borrower shall pay an amendment fee to each Bank that is a party to this
Amendment in an amount equal to 0.25% (25 basis point) of such Bank’s reduced
Commitment as set forth on Schedule I hereto.
6. CONDITIONS PRECEDENT; POST-CLOSING CONDITIONS.
     A. This Amendment shall not become effective, or legally binding on the
parties to the Credit Agreement, and neither the Borrower not the Banks shall
have any rights under this Amendment, until (i) the Borrower shall have entered
into definitive stock purchase agreements for the issuance and sale of shares of
its common stock which upon consummation would result in net proceeds to the
Borrower of more than $25,000,000 in the aggregate, and (ii) the Administrative
Agent shall have received each of the following documents:
     (a) a counterpart of this Amendment, duly executed by the Majority Banks,
the Borrower and SMF; and
     (b) a copy of that certain “First Amendment to Amended and Restated Master
Shelf Agreement” dated as of the date hereof and in the form annexed hereto (the
“Prudential Amendment”), duly executed by the Borrower, SMF and Prudential.
Notwithstanding the foregoing, it is expressly understood and agreed that the
modifications to the Credit Agreement set forth in Paragraphs 1, 2, 3 and 4
hereof shall become effective upon, and only upon, (i) consummation of a
Successful Stock Offering and (ii) payment of the amendment fees set forth in
Paragraph 5 hereof.
     B. Not later than 15 days after the execution and delivery of this
Amendment, the Borrower shall deliver to the Administrative Agent copies of the
definitive stock purchase agreements for the issuance and sale of shares of its
common stock resulting in aggregate net proceeds to the Borrower of more than
$25,000,000.
     C. Not later than 15 days after consummation of a Successful Stock
Offering, the Borrower shall (i) prepay the principal and interest installments
that would otherwise be due and payable during 2010 on the Prudential Term Notes
in the aggregate sum of $24,498,125, and (ii) pay to the Administrative Agent
the sum of $2,000,000, for the pro-rata benefit of all Banks, in partial
prepayment of and for application to the Letter of Credit fees that would
otherwise be due and payable during 2010 under Section 2.2.4 of the Credit
Agreement (it being understood that any remaining fees due under Section 2.2.4
of the Credit Agreement for 2010 will be paid during the fourth quarter of
2010).

6



--------------------------------------------------------------------------------



 



7. REPRESENTATIONS AND WARRANTIES.
     A. The Borrower confirms that all representations and warranties made by it
in the Credit Agreement are true and correct in all material respects and will
be true and correct upon consummation of a Successful Stock Offering, and all of
such representations and warranties are hereby remade and restated on the date
hereof and on the date of consummation of a Successful Stock Offering and shall
survive the execution and delivery of this Amendment and consummation of a
Successful Stock Offering.
     B. The Borrower further represents and warrants that:
     (i) The Borrower is duly authorized and empowered to execute, deliver and
perform this Amendment and the Credit Agreement (as amended by this Amendment),
and all action necessary for such execution, delivery and performance has been
duly and validly taken;
     (ii) This Amendment and the Credit Agreement (as amended by this Amendment)
are valid and legally binding obligations of the Borrower, enforceable in
accordance with their respective terms (subject to any applicable bankruptcy,
insolvency or other laws affecting the enforcement of creditors’ rights
generally);
     (iii) The execution, delivery and performance by the Borrower of this
Amendment do not and will not (a) conflict with, or result in a breach of the
terms, conditions or provisions of, or constitute a default under, or result in
any violation of any of its charter or by-laws, or any material agreement to
which it is a party or by which it is bound, or any judgment, decree, order,
writ, injunction, or law to which it is subject, (b) result in the creation or
imposition of any Lien on any Property of Borrower or any of its Subsidiaries
pursuant to the provisions of any mortgage, indenture, security agreement,
contract, undertaking or other agreement other than the Liens in favor of the
Collateral Agent created by the Collateral Documents, or (c) require any
authorization, consent, license, approval or authorization of or other action
by, or notice or declaration to, or registration with, any governmental
authority, or, to the extent that any such consent or other action may be
required, it has been validly procured or duly taken; and
     (iv) All financial statements, balance sheets, income statements and
financial data which have been or are hereafter furnished to the Administrative
Agent by the Borrower do, and as to subsequent financial statements will, fairly
represent Borrower’s financial condition as of the dates for which the same are
furnished, and will be complete insofar as completeness may be necessary to give
the Administrative Agent a true and accurate knowledge of the subject matter.
Since the date of the last such financial statements or other financial data
provided to the Administrative Agent, no material adverse change has occurred in
the operations or condition, financial or otherwise, of, nor, has the Borrower
incurred, any material liabilities or made any material investment or
guarantees, direct or contingent, in any single case or in the aggregate, which
has not been disclosed to the Administrative Agent.

7



--------------------------------------------------------------------------------



 



8. REAFFIRMATION OF GUARANTY. SMF hereby ratifies, confirms, and acknowledges
that its obligations under the Restated Guaranty Agreement dated as of June 26,
2009 (the “Guaranty”), are in full force and effect and that SMF continues to
unconditionally and irrevocably, jointly and severally, guarantee the full and
punctual payment, when due, whether at stated maturity or earlier by
acceleration or otherwise, all of the Obligations. Nothing contained herein to
the contrary shall release, discharge, modify, change or affect the original
liability of SMF under the Guaranty. SMF hereby acknowledges that its execution
and delivery of this Amendment does not indicate or establish an approval or
consent requirement by SMF in connection with the execution and delivery of
amendments to the Credit Agreement or any of the other Loan Documents.
9. CONSENT TO PRUDENTIAL AMENDMENT. The Administrative Agent and the undersigned
Banks hereby (i) acknowledge and consent to the execution, delivery and
performance by the Borrower and SMF of the Prudential Amendment, and
(ii) acknowledge and consent, notwithstanding anything contained in the Credit
Agreement or the Intercreditor Agreement to the contrary, to the Borrower’s
prepaying the principal and interest installments that would otherwise be due
and payable during 2010 on the Prudential Term Notes in the aggregate sum of
$24,498,125.
10. MISCELLANEOUS.
     A. From and after the date of the consummation of a Successful Stock
Offering, all references to the Credit Agreement shall mean the Credit Agreement
as modified by this Amendment. The Credit Agreement, as amended, modified and
supplemented by this Amendment upon the consummation of a Successful Stock
Offering, shall continue in full force and effect in accordance with its terms
and is hereby reaffirmed in every respect. To the extent that the terms of this
Amendment are inconsistent with the terms of the Credit Agreement, this
Amendment shall control and the Credit Agreement shall be amended, modified or
supplemented so as to give full effect to the transactions contemplated by this
Amendment.
     B. The form of Officer’s Certificate annexed to this Amendment is hereby
substituted for Exhibit E to the Credit Agreement.
     C. The descriptive headings of the several paragraphs of this Amendment are
inserted for convenience only and shall not be used in the construction of the
content of this Amendment.
     D. The Borrower agrees to pay all reasonable out-of-pocket expenses,
including, without limitation, attorney’s fees and expenses, incurred by the
Administrative Agent in connection with the negotiation and preparation of this
Amendment (whether or not a Successful Stock Offering is consummated).
     E. This Amendment shall be construed in accordance with the laws of the
State of Oklahoma.

8



--------------------------------------------------------------------------------



 



     F. This Amendment may be executed in multiple counterparts, each of which
shall be deemed an original hereof and all of which shall be but one and the
same original instrument. Transmission by facsimile or portable electronic
format (pdf) of an executed counterpart of this Amendment by any party shall be
deemed to constitute due and sufficient delivery of such counterpart and such
facsimile or pdf shall be deemed to be an original counterpart of this
Amendment.
     G. This Amendment shall not establish a course of dealing or be construed
as evidence of any willingness or commitment on the part of the Administrative
Agent or of any Bank to agree to other or future amendments to or modifications
of the Credit Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.
SIGNATURES APPEAR ON FOLLOWING PAGES.]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrower and the undersigned Banks have caused this
Amendment to be duly executed in multiple counterparts, each of which shall be
considered an original, on the date first set forth above.

          Borrower:   SAIA, INC.
      By:   /s/ James A. Darby         James A. Darby,        Vice President —
Finance
Chief Financial Officer and Secretary      Guarantor:   SAIA MOTOR FREIGHT LINE,
LLC
      By:   /s/ James A. Darby         Name:   James A. Darby        Title:  
Vice President — Finance
Chief Financial Officer and Secretary     

Signature Page to First Amendment to Third
Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            BANK OF OKLAHOMA, NATIONAL ASSOCIATION, as a Bank and as
Administrative Agent
      By:   /s/ Daniel A. Hughes         Daniel A. Hughes, Senior Vice
President             

Signature Page to First Amendment to Third
Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION
      By:   /s/ Edward B. Hanson         Name:   Edward B. Hanson       
Title:   Assistant Vice President     

Signature Page to First Amendment to Third
Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.
      By:   /s/ Robert P. Carswell         Robert P. Carswell, Senior
Underwriter             

Signature Page to First Amendment to Third
Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            SUNTRUST BANK
      By  /s/ Tesha Winslow         Tesha Winslow, Portfolio Manager           

Signature Page to First Amendment to Third
Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



Schedule I
BANKS’ COMMITMENTS

          BANK   COMMITMENT
BANK OF OKLAHOMA, NATIONAL ASSOCIATION
  $ 26,250,000  
U.S. BANK NATIONAL ASSOCIATION
  $ 26,250,000  
JPMORGAN CHASE BANK, N.A.
  $ 17,250,000  
BANK OF AMERICA, N.A.
  $ 26,250,000  
SUNTRUST BANK
  $ 24,000,000  

 